Citation Nr: 9921953	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to an increased rating for residuals of a 
shrapnel wound to the right thigh, Muscle Group XIV, 
currently evaluated 30 percent disabling.  

Entitlement to an increased rating for residuals of a 
shrapnel wound to the left thigh, Muscle Group XIV, currently 
evaluated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in January 1997 which denied the claimed benefits.  


REMAND

The last action taken by the RO in this case was to issue a 
statement of the case in July 1997.  However, effective July 
3, 1997, the rating criteria for muscle injury disabilities 
and pertinent other regulations were revised.  The statement 
of the case did not consider the revised criteria in rating 
the veteran's thigh disabilities.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to a 
decision on his claim under the criteria which are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, it would be premature and prejudicial 
to the veteran for the Board to proceed with final appellate 
consideration of his claims at this time.  The veteran must 
be put on notice of the change in regulations and must be 
given the opportunity to argue whether that change supports 
his claim for a higher rating.  Further, the RO must have the 
initial opportunity to adjudicate the claim under the revised 
regulations.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  With any needed signed releases 
from the veteran, the RO should 
request copies of up-to-date records 
of any examination or treatment, VA 
or non-VA, that the veteran has 
received for either of his service-
connected thigh disabilities.  All 
records so received should be 
associated with the claims file.  

2.  The RO should conduct any 
additional development of the record 
deemed appropriate.  

3.  When the above development has 
been completed, the RO should again 
review the veteran's claims with 
regard to all pertinent diagnostic 
codes and regulations and, in 
particular, should consider both the 
old regulations and rating criteria 
for muscle injury disabilities and 
the revised regulations and rating 
criteria which became effective July 
3, 1997, and apply those criteria 
that are more advantageous to the 
veteran.  

4.  In the event that any action 
taken remains adverse to the veteran, 
he and his accredited representative 
should be furnished an appropriate 
supplemental statement of the case 
containing both the old and the 
revised regulations and rating 
criteria and should be afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










